Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kay, J., at sentencing; Moskowitz, J., at plea), rendered November 3, 1993, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review, the denial, after a hearing (Moskówitz, J.), of that branch of the defendant’s omnibus motion which was to suppress statements he made to law enforcement officials.
Ordered that the judgment is affirmed.
The record supports the Supreme Court’s determination that (1) the defendant consented to accompany the police to the precinct and (2) the defendant’s inculpatory statements at the precinct were voluntarily and knowingly made after Miranda rights were given and waived (see, People v Prochilo, 41 NY2d 759; People v Gonzalez, 39 NY2d 122, 128-130).
We have examined the defendant’s remaining contentions and find them to be without merit (see, People v Haupt, 71 NY2d 929; People v Joseph, 86 NY2d 565, 571; People v Suitte, 90 AD2d 80). Mangano, P. J., Miller, Ritter and Pizzuto, JJ., concur.